Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/21/2022 in which claims 18-25 are amended. No claims are newly added or canceled.
Claims 1-6 and 13-25 are pending in the instant application and are examined on the merits herein.
Priority
The application is a continuation of application 15/019496, now US 10,709,720, filed on 2/9/2016, which is a continuation of application 13/335018, now US 9,283,240, filed on 12/22/2011, which claims priority to provisional application 61/438,860 filed on 12/31/2010.
Information Disclosure Statement
The information disclosure statements (IDS) dated 6/17/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Objection/Rejections
Applicant’s amendment, filed on 6/21/2022, with respect to the objection of claim 18, has been fully considered and is persuasive. Claim 18 is no longer a substantial duplicate of claim 16.
Applicant’s amendment, filed on 6/21/2022, with respect to the rejection of claim 19 and 22 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Applicant has amended the claims to provide proper antecedent basis. The rejection is hereby withdrawn.
Rejections Necessitated by Amendment
The following include modified rejections necessitated by Applicants' amendment, filed on 6/21/2022, wherein instant independent claims 18-25 are amended to alter the breadth and scope of the claim.  Therefore, some rejections from the previous Office Action have been modified.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS).
Fichot 996 exemplifies an infant formula as follows: (Example 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fichot 996 also teaches that the concentrations and ratios of LNnT, 3’-SL and 6’-SL are as follows:
LNnT - 0.1 to 3 g per 100 g composition (Claim 11);
3’-SL and 6’-SL – 0.05 to 2 g per 100 g composition (Claim 8);
Ratios: 3’-SL:6’-SL between 5:1 and 1:2 (Claim 4).
Fichot 996 does not teach the instantly claimed concentration ranges for the recited human milk oligosaccharides.
The instantly claimed concentration ranges are prima facie obvious over those disclosed by Fichot 996 because the instant ranges and those of Fichot 996 overlap. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Fichot 996 discloses that the ranges for 3’-SL and 6’-SL, are 0.05-2 g per 100 g composition, and for LNnT are 0.1-3 g per 100g, on a dry weight basis. (p. 7-8, bridge para.) Hence, taking the exemplified 1-liter liquid formula embodiment of Fichot 996 and calculating the sum of the total dry weight yields 136 g total dry weight. Applying these figures results in the following concentration ranges for LNnT, 3’-SL and 6’-SL, which overlap the instantly claimed ranges:

LNnT: 
(0.1-3 g/100 g formula) x (136 g formula/1 L) x (1 L/1000 mL) x (1000 mg/1 g) = 0.136-4.08 mg/mL,
3’-SL or 6’-SL: 
(0.05-2 g/100 g formula) x (136 g formula/1 L) x (1 L/1000 mL) x (1000 mg/1 g) = 0.068-2.72 mg/mL, 
which translates to a range for the 3’-SL/6’-SL mixture of 0.136-5.44 mg/mL.
With respect to the claimed limitation regarding modulating respiratory virus-induced inflammation, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Fichot 996, has been fully considered but is not persuasive. 
Applicant argues that the mathematical conversions provided in the Response to Arguments in the Office Action dated 3/21/2022 are not properly founded and based on erroneous values because the exemplified composition of Fichot 996 is not a complete ingredient list but is a nutrient list and does not represent the entirety of what comprises the composition of Fichot. Moreover, Applicant supports the assertion that basing concentration calculations on Table 1 of Fichot 996, is flawed because the table includes items such as “Na” or “Cl”, which Applicant argues are not ingredients because one of ordinary skill in the art would never feed a baby reactive and potentially dangerous chemicals like sodium metal or chloride gas. Applicant also argues that Table 1 of Fichot does not contain any of the optional ingredients disclosed by Fichot 996. Applicants argument is not persuasive because when considering Fichot 996 as a whole, specifically pages 6-14, which detail all components, both essential and optional, envisioned to be present in the composition of Fichot 996, one would recognize that Table 1 is an inclusive exemplification of the disclosure of the essential components of the composition envisioned by Fichot 996, such that there are no essential ingredient categories discussed on pages 6-14 of Fichot 996 that are not represented in Table 1. The ingredients discussed by Fichot 996 as optional are exactly that, optional. That Table 1 of Fichot 996 lacks ingredients considered optional by Fichot 996, does not make Table 1 incomplete. Hence, Applicants’ assertion that Table 1 of Fichot is somehow lacking ingredients of a complete infant formula, which would make relying on Table 1 for concentration calculations incomplete, is not persuasive. Moreover, with respect to the comments on Table 1 including sodium metal and chlorine gas, if interpreted as an ingredient list, this is concluded to be outside the bounds of how one of ordinary skill in the art would reasonably interpret Table 1 of Fichot 996. Specifically, Table 1 lists “Cl (mg)” it does not list “Cl2 (mg)”, hence, one of ordinary skill would readily understand that Table 1 is quantifying chloride not chlorine. This extends to all items listed under the “minerals” category, such that “Na” would readily be interpreted by one of ordinary skill as the form of sodium found in minerals, which is the sodium ion, not sodium metal. With respect to the section of Table 1 regarding fats, when considering p. 10 of Fichot 996, it is clear that a distinction is made between “essential fatty acids” being preferably linoleic and linolenic acids and other fats such as oils of palm, sunflower or safflower. Given this distinction, one of ordinary skill would interpret the “Fats” in Table 1 as the other fats and linoleic and linolenic acids being separately listed as essential fatty acids, wherein the amount of linoleic and linolenic acids are not part of the amount of “Fats”. Therefore, the position of the Office that the composition of Fichot 996 renders the instant claims prima facie obvious is maintained and the supporting calculations in the previous Office Action are maintained as a reasonable interpretation of the data in Fichot 996.  
The rejection is still deemed proper and is maintained.

Claims 15, 16 and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS), in view of Prieto et al. (US 6,146,670; 1998, IDS).
The disclosure of Fichot et al. is referenced as discussed above. Fichot also teaches that the infant formulas are effective for treating infections. Fichot does not teach the addition of the HMOs, 2’-FL, 3-FL and/or LNT.
Prieto et al exemplifies infant formulas comprising 2’-FL, 3-FL and LNT and teaches that the disclosed formulas are effective for treating a variety of infections, including respiratory infections. (Col. 1, Ln. 62; Example 6)
It would have been obvious to one of ordinary skill in the art to modify the formula of Fichot to add the HMOs taught by Prieto, thereby arriving at the instant invention. One would be motivated to make this modification because both Prieto and Fichot teach that the infant formulas are effective for treating infections. Hence, one would have a reasonable assurance of success that in combining the 3’-SL/6’-SL/LNnT composition of Fichot with the 2’-FL/3-FL/LNT of Prieto, the aggregate combination would be expected to treat infections.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above. Applicant further argues that none of the cited references teach modulating respiratory virus-induced inflammation. Applicants’ argument is not persuasive because this limitation is considered an intended use of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The rejection is still deemed proper and is maintained.

Claims 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS), in view of Prieto et al. (US 6,146,670; 1998, IDS), further in view of Albrecht et al. (US 7,090,879; 2006, IDS).
The disclosure of Fichot/Prieto is referenced as discussed above. The combined prior art does not teach the addition of fatty acids, carotenoids or nucleotides.
Albrecht et al. exemplifies infant formulas comprising long chain polyunsaturated fatty acids, specifically DHA and ARA, as well as carotenoids (e.g. lutein, beta-carotene) and nucleotides, which benefit infant formulas by improving product stability and color characteristics. (Abstract, Example 1)
It would have been obvious to one of ordinary skill in the art to modify the formula of Fichot/Prieto, to include the additives taught by Albrecht, thereby arriving at the instant invention, motivated by the benefits expressly taught by Albrecht of improving product stability.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 13, 14 and 20-25 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 36 of copending application 17/078239, in view of Fichot et al. (as above)  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The composition of ‘239, in view of the teachings of Fichot regarding the concentration ranges and ratio of 3’-SL and 6’-SL, results in ‘239 being an obvious variant of the instant claims. With respect to claims 1-6, the ‘239 composition does recite components (e.g. nucleotides) not instantly claimed, however, the instant claims use the open-ended phrase comprising, which allows for the presence of unrecited elements. Hence, when ‘239 is modified by the teachings of Fichot, the resulting composition falls within the scope of the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ response with respect to the provisional double patenting rejections over 17/078239, has been fully considered. 
Applicant responds to the provisional double patenting rejections requesting that the rejections be held in abeyance should patentability hinge on the double patenting rejections alone. Applicants’ request is improper because filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary to overcome a provisional obvious type double patenting rejection. Obvious type double patenting rejections may not be held in abeyance because they are not related to objections or requirements “as to form”. (MPEP § 804) The rejection is still deemed proper and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Examiner, Art Unit 1623